 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    BRYAN MICHAEL FERGASON,                          Case No. 2:19-cv-00946-GMN-BNW
12                       Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMSON, et al.,
15                       Respondents.
16

17          Counsel for petitioner has filed a document titled "Substitution of Counsel for Petitioner"

18   (ECF No. 19). The document is in accordance with Local Rule LSR 3-6(b), which permits the

19   Federal Public Defender to substitute attorneys in that office by notice and not by motion.

20   However, counsel docketed the document as a motion, which the court needs to resolve.

21          IT THEREFORE IS ORDERED that the "Substitution of Counsel for Petitioner" (ECF

22   No. 19), which petitioner docketed as a motion, is GRANTED. The clerk of the court shall

23   terminate the representation of petitioner by Thomas Kenneth Lee. The representation of

24   petitioner by Jonathan M. Kirshbaum of the office of the Federal Public Defender will continue.

25          DATED: February 26, 2020
26                                                               ______________________________
                                                                 GLORIA M. NAVARRO
27                                                               United States District Judge
28
                                                       1
